Exhibit 10.1

VIAVI SOLUTIONS INC.

EXECUTIVE SEVERANCE AND RETENTION PLAN

 

  1. ESTABLISHMENT AND PURPOSE OF PLAN

1.1 Establishment. The Viavi Solutions Inc. Executive Severance and Retention
Plan (the “Plan”) is hereby established by the Compensation Committee (the
“Committee”) of the Board of Directors of Viavi Solutions Inc., effective
October 14, 2015, (the “Effective Date”). This document constitutes both the
plan document and summary plan description with respect to the Plan.

1.2 Purpose. The Company draws upon the knowledge, experience and advice of its
Executive Officers and Key Employees in order to manage its business for the
benefit of the Company’s stockholders. The Committee has determined that it is
in the best interests of the Company and its stockholders to provide for the
continued dedication of its Executive Officers and Key Employees by establishing
this Plan to provide severance benefits to eligible Executive Officers and Key
Employees of the Company whose employment is terminated involuntarily under
certain circumstances.

 

  2. DEFINITIONS AND CONSTRUCTION

2.1 Definitions. Whenever used in this Plan, the following terms shall have the
meanings set forth below:

(a) “Base Salary Benefit Period” means, for each Participant, the Base Salary
Benefit Period set forth in the Participant’s Participation Agreement.

(b) “Base Salary Rate” means the Participant’s monthly base salary rate in
effect immediately prior to the Participant’s termination of employment (without
giving effect to any reduction in the Participant’s base salary rate
constituting Good Reason). Base Salary Rate does not include any bonuses,
commissions, fringe benefits, car allowances, other irregular payments or any
other compensation except base salary.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means the occurrence of any of the following, in each case as
reasonably determined by the Board:

(1) gross negligence or willful misconduct in Participant’s performance of
duties to the Company Group; or

(2) a material and willful violation of any federal or state law by Participant
that if made public would injure the business or reputation of the Company
Group; or

(3) refusal or willful failure by the Participant to comply with any specific
lawful direction or order of the Company Group or the material policies and



--------------------------------------------------------------------------------

procedures of the Company Group, including but not limited to the Viavi
Solutions, Inc. Code of Business Conduct and Inside Information and Securities
Transactions policy, as well as any obligations concerning proprietary rights
and confidential information of the Company Group; or

(4) conviction (including a plea of nolo contendere) of a the Participant of a
felony, or of a misdemeanor that would have a material adverse effect on the
goodwill of the Company Group if the Participant were to be retained as an
employee of the Company Group; or

(5) substantial and continuing willful refusal by Participant to perform duties
ordinarily performed by an employee in the same position and having similar
duties as the Participant.

(e) “Change of Control” means the occurrence of one or more of the following
with respect to the Company:

(1) the acquisition by any person (or related group of persons), whether by
tender or exchange offer made directly to the Company’s stockholders, open
market purchases or any other transaction or series of transactions, of stock of
the Company that, together with stock of the Company held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the then outstanding stock of the Company entitled to
vote generally in the election of the Board;

(2) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which both (A) securities representing more than
fifty percent (50%) of the total combined voting power of the surviving entity
are beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934), directly or indirectly, immediately after such
merger or consolidation by persons who beneficially owned common stock
immediately prior to such merger or consolidation and (B) the members of the
Board immediately prior to the transaction (the “Existing Board”) constitute a
majority of the Board immediately after such merger or consolidation;

(3) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but in which either
(i) persons who beneficially owned, directly or indirectly, common stock
immediately prior to such reverse merger do not retain immediately after such
reverse merger direct or indirect beneficial ownership of securities
representing more than sixty percent (60%) of the total combined voting power of
the Company’s outstanding securities or (ii) the members of the Existing Board
do not constitute a majority of the Board immediately after such reverse merger;
or

(4) the sale, transfer, lease or other disposition of all or substantially all
of the assets of the Company or the exclusive license of all or substantially
all of the intellectual property of the Company (other than a sale, transfer,
lease or other disposition or exclusive license to one or more subsidiaries of
the Company).

(f) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto and any applicable regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

(g) “Committee” means the Compensation Committee of the Board.

(h) “Company” means Viavi Solutions Inc., a Delaware corporation, and a
Successor that agrees to assume all of the rights and obligations of the Company
under this Plan or a Successor which otherwise becomes bound by operation of law
under this Plan.

(i) “Company Group” means the group consisting of the Company and each present
or future parent and subsidiary corporation or other business entity thereof.

(j) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Executive Officer” means an individual appointed by the Board as an
executive officer of the Company subject to Section 16 of the Exchange Act and
serving in such capacity upon becoming a Participant.

(m) “Good Reason” means:

(1) The occurrence of any of the following conditions without the Participant’s
express written consent, which condition(s) remain(s) in effect thirty (30) days
after written notice to the Company from the Participant of such condition(s)
and which notice must have been given within thirty (30) days following the
initial occurrence of such condition(s):

(i) the significant reduction of the Participant’s duties, authority,
responsibilities, job title or reporting relationships relative to the
Participant’s duties, authority, responsibilities, job title, or reporting
relationships as in effect immediately prior to such reduction, or the
assignment to the Participant of such reduced duties, authority,
responsibilities, job title, or reporting relationships; or

(ii) a material reduction by the Company Group in the base salary or cash
variable incentive compensation target, of the Participant as in effect
immediately prior to such reduction; or

(iii) a material reduction by the Company Group in the kind or level of employee
benefits, including bonuses, to which the Participant was entitled immediately
prior to such reduction with the result that the Participant’s overall benefits
package is significantly reduced; or

(iv) the relocation of the Participant’s principal work location to a facility
or a location more than fifty (50) miles from the Participant’s then present
principal work location; or

 

3



--------------------------------------------------------------------------------

(v) the failure of Company to obtain agreement from any Successor to provide the
benefits provided for in this Plan, as it exists as the time of succession;

(2) The existence of Good Reason shall not be affected by the Participant’s
temporary incapacity due to physical or mental illness not constituting a
Permanent Disability. The Participant’s continued employment for a period not
exceeding ninety (90) days following the initial occurrence of any condition
constituting Good Reason shall not constitute consent to, or a waiver of rights
with respect to, such condition. For the purposes of any determination regarding
the existence of Good Reason, any claim by the Participant that Good Reason
exists shall be presumed to be correct unless the Company establishes to the
Board that Good Reason does not exist, and the Board, acting in good faith,
affirms such determination (excluding the Participant if the Participant is a
member of the Board).

(n) “Involuntary Termination” means the occurrence of either of the following
events:

(1) termination by the Company Group of the Participant’s employment for any
reason other than Cause; or

(2) the Participant’s termination of employment with the Company Group for Good
Reason, provided that such termination occurs within ninety (90) days following
the initial occurrence of the condition constituting Good Reason;

provided, however, that Involuntary Termination shall not include any
termination of the Participant’s employment which is (i) for Cause, (ii) a
result of the Participant’s death or Permanent Disability, or (iii) a result of
the Participant’s voluntary termination of employment other than for Good
Reason.

(o) “Key Employee” means an individual employed by the Company Group, other than
as an Executive Officer, who is designated by the Committee as a Key Employee
eligible to participate in the Plan.

(p) “Participant” means each Executive Officer and each Key Employee designated
by the Committee to participate in the Plan and who has executed a Participation
Agreement.

(q) “Participation Agreement” means an Agreement to Participate in the Viavi
Solutions Inc. Executive Severance and Retention Plan in the form attached
hereto as Exhibit A or in such other form as the Committee may approve from time
to time; provided, however, that, after a Participation Agreement has been
entered into between a Participant and the Company, it may be modified only by a
supplemental written agreement executed by both the Participant and the Company.
The terms of such forms of Participation Agreement need not be identical with
respect to each Participant.

(r) “Performance-Based Restricted Stock Units” means any award of Restricted
Stock Units granted to the Participant by the Company (whether before or after
such Participant’s participation in the Plan commenced), the vesting or earning
of which is

 

4



--------------------------------------------------------------------------------

conditioned in whole or in part upon the achievement of one or more performance
goals (e.g., the attainment of a total stockholder return metric or the
achievement of a corporate financial goal), notwithstanding that the vesting or
earning of such award may also be conditioned upon the continued service of the
Participant.

(s) “Performance-Based RSU Continued Vesting Period” means for each Participant,
the Performance-Based RSU Continued Vesting Period set forth in the
Participant’s Participation Agreement.

(t) “Permanent Disability” means a Participant’s incapacity due to bodily injury
or disease which (1) prevents the Participant from engaging in the full-time
performance of the Participant’s duties for a period of six (6) consecutive
months and (2) will, in the opinion of a qualified physician, be permanent and
continuous during the remainder of the Participant’s life.

(u) “Release” means a general release of all known and unknown claims against
the Company and its affiliates and their stockholders, directors, officers,
employees, agents, successors and assigns substantially in the form attached
hereto as Exhibit B (“General Release of Claims [Age 40 and over]”) or Exhibit C
(“General Release of Claims [Under age 40]”), whichever is applicable, with any
modifications thereto determined by legal counsel to the Company to be necessary
or advisable to comply with applicable law or to accomplish the intent of
Section 7 (Exclusive Remedy) hereof.

(v) “Release Deadline Date” means the sixtieth (60th) day following the date of
the Participant’s Involuntary Termination.

(w) “Restricted Stock Units” means any compensatory award of rights to receive
shares of the capital stock or cash in an amount measured by the value of shares
of the capital stock of the Company or of any other member of the Company Group
granted to a Participant by the Company or any other Company Group member prior
to a termination of employment, including any such rights issued in exchange for
any such rights by a Successor or any other member of the Company Group.

(x) “Retention Period” means, for each Participant, the Retention Period set
forth in the Participant’s Participation Agreement.

(y) “Section 409A” means Section 409A of the Code.

(z) “Section 409A Deferred Compensation” means compensation and benefits
provided by the Plan that constitute deferred compensation subject to and not
exempted from the requirements of Section 409A.

(aa) “Separation from Service” means a separation from service within the
meaning of Section 409A.

(bb) “Successor” means any successor in interest to substantially all of the
business and/or assets of the Company.

 

5



--------------------------------------------------------------------------------

(cc) “Time-Based Restricted Stock Units” means any award of Restricted Stock
Units granted to the Participant by the Company (whether before or after such
Participant’s participation in the Plan commenced), the vesting or earning of
which is based solely upon the continued service of the Participant over a
specified period of time.

(dd) “Time-Based RSU Acceleration Period” means for each Participant, the
Time-Based RSU Acceleration Period set forth in the Participant’s Participation
Agreement.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

 

  3. ELIGIBILITY AND PARTICIPATION

The Committee shall designate those Executive Officers and Key Employees who
shall be eligible to become Participants in the Plan. Notwithstanding the
foregoing, the individuals eligible to become Participants shall be limited to a
select group of management or highly compensated employees within the meaning of
Sections 201, 301 and 404 of ERISA. To become a Participant, an eligible
individual must execute a Participation Agreement.

 

  4. INVOLUNTARY TERMINATION

In the event of a Participant’s Involuntary Termination, the Participant shall
be entitled to receive the compensation and benefits described in this
Section 4.

4.1 Accrued Obligations. The Participant shall be entitled to receive:

(a) all salary, commissions and accrued but unused vacation or paid time off
earned through the date of the Participant’s termination of employment;

(b) all bonuses earned and vested in accordance with the terms of the applicable
bonus plan, agreement, policy or practice prior to the date of the Participant’s
termination of employment but then remaining unpaid;

(c) reimbursement within ten (10) business days of submission, such submission
to be made within thirty (30) days following the Participant’s termination of
employment, of proper expense reports of all expenses reasonably and necessarily
incurred by the Participant in connection with the business of the Company Group
prior to his or her termination of employment; and

(d) the benefits, if any, under any Company Group retirement plan, nonqualified
deferred compensation plan, share-based compensation plan or agreement (other
than any such plan or agreement pertaining to Equity Awards, or other
stock-based compensation whose treatment is prescribed by this Plan, health
benefits plan or other Company Group benefit plan to which the Participant is
entitled pursuant to the terms of such plans or agreements.

 

6



--------------------------------------------------------------------------------

4.2 Severance Benefits. Provided that, on or before the Release Deadline Date,
the Participant executes the Release applicable to such Participant and the
period for revocation, if any, of such Release has lapsed without the Release
having been revoked, the Company shall pay to the Participant in a lump sum cash
payment an amount equal to the product of the Participant’s Base Salary Rate and
the number of months contained in the Participant’s Base Salary Benefit Period.
Such payment shall be made to the Participant through the Company’s payroll
system on first regular payroll date occurring at least five (5) business days
following the effective date of the Participant’s Release (but in any event no
later than the 15th day of the third calendar month following the later to end
of the calendar year or the Company’s fiscal year in which the Involuntary
Termination occurs).

4.3 Vesting of Restricted Stock Units. Provided that the Participant’s
Involuntary Termination occurs during the Retention Period, then notwithstanding
any provision to the contrary contained in any plan or agreement evidencing an
award of Restricted Stock Units granted to the Participant, but subject to
Section 5.1(e):

(a) the vesting and settlement of each of the Participant’s outstanding awards
of Time-Base Restricted Stock Units shall be accelerated with respect to that
portion of each such award that would vest during the Time-Based RSU
Acceleration Period commencing on the date of the Participant’s termination of
employment had the Participant’s employment with the Company Group continued
throughout such period (provided that no more than 100% of the Restricted Stock
Units subject to an award become vested) as of the Participant’s termination of
employment; and

(b) the vesting and settlement of each of the Participant’s outstanding awards
of Performance-Base Restricted Stock Units shall be determined during the
Performance-Based RSU Continued Vesting Period based upon the extent to which
the performance goal(s) applicable to such award is (are) actually attained in
accordance with the terms of such award for each performance period ending
during the Performance-Based RSU Continued Vesting Period but determined as if
the Participant’s employment with the Company Group continued throughout such
period.

The vested portion of each award of Time-Based Restricted Stock Units to which
Section 4.3(a) applies shall be settled no later than the 15th day of the third
calendar month following the later to end of the calendar year or the Company’s
fiscal year in which the Involuntary Termination occurs. The vested portion of
each award of Performance-Based Restricted Stock Units to which Section 4.3(b)
applies shall be settled no later than the 15th day of the third calendar month
following the later to end of the calendar year or the Company’s fiscal year in
which the applicable performance period ends.

 

  5. CERTAIN FEDERAL TAX CONSIDERATIONS

5.1 Compliance with Section 409A. The Company intends that this Plan (and all
payments and other benefits provided under this Plan) shall be exempt from the
requirements of Section 409A to the maximum extent possible, whether pursuant to
the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A-

 

7



--------------------------------------------------------------------------------

1(b)(9)(iii), or otherwise. To the extent Section 409A is applicable to such
payments, the Company intends that this Plan (and such payments and benefits)
shall comply with the requirements of Section 409A. Notwithstanding any other
provision of this Plan to the contrary, this Plan shall be interpreted, operated
and administered in a manner consistent with such intentions. Without limiting
the generality of the foregoing, and notwithstanding any other provision of this
Plan to the contrary, the provision, time and manner of payment or distribution
of all compensation and benefits provided by the Plan that constitute
Section 409A Deferred Compensation shall be subject to, limited by and construed
in accordance with the requirements of Section 409A, including the following:

(a) Separation from Service. To the extent required to be exempt from, or to
comply with Section 409A, payments and benefits otherwise payable or provided
pursuant to the Plan upon a Participant’s Involuntary Termination shall be paid
or provided only at the time of a termination of the Participant’s service which
constitutes a Separation from Service.

(b) Six-Month Delay Applicable to Specified Employees. Payments and benefits
constituting Section 409A Deferred Compensation to be paid or provided pursuant
to the Plan upon the Separation from Service of a Participant who is a
“specified employee” within the meaning of Section 409A (determined using the
identification methodology selected by the Company from time to time, or if
none, the default methodology described in applicable Treasury Regulation) shall
be paid or provided only upon the later of (1) the date that is six (6) months
and one (1) day after the date of such Separation from Service or, if earlier,
the date of death of the Participant (in either case, the “Delayed Payment
Date”), or (2) the date or dates on which such Section 409A Deferred
Compensation would otherwise be paid or provided in accordance with the Plan.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date shall be accumulated and paid on the Delayed Payment Date.

(c) Separate Payments. Each payment made under this Plan shall be treated as a
separate payment, and the right of a Participant to a series of installment
payments under this Plan shall be treated as a right to a series of separate
payments.

(d) Expense Reimbursements and In-Kind Benefits. With regard to any provision in
this Plan for reimbursement of expenses or in-kind benefits, except for any
expense, reimbursement or in-kind benefit provided pursuant to this Plan that
does not constitute Section 409A Deferred Compensation, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be deemed to be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect, and (iii) such payments shall be made on or before the last day of
Participant’s taxable year following the taxable year in which the expense
occurred.

(e) Equity Awards. The vesting of any equity award which constitutes
Section 409A Deferred Compensation and is held by a Participant who is a
Specified

 

8



--------------------------------------------------------------------------------

Employee shall be accelerated in accordance with Section 4.3 to the extent
applicable; provided, however, that the payment in settlement of any such equity
award that would otherwise occur prior to the Delayed Payment Date shall occur
on the Delayed Payment Date and otherwise shall be paid in accordance with its
then existing settlement schedule.

 

  6. CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS

6.1 Effect of Plan. The terms of this Plan, when accepted by a Participant
pursuant to an executed Participation Agreement, shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Plan and, subject to Section 6.2, shall be the exclusive
agreement for the determination of any payments and benefits due to the
Participant upon the events described in this Plan.

6.2 Noncumulation of Benefits. Except as expressly provided in a written
agreement between a Participant and the Company entered into after the date of
such Participant’s Participation Agreement and which expressly disclaims this
Section 6.2 and is approved by the Board or the Committee, the total amount of
payments and benefits that may be received by the Participant as a result of the
events described in (a) the Plan, (b) any agreement between the Participant and
the Company, or (c) any other plan, practice or statutory obligation of the
Company, shall not exceed the amount of payments and benefits provided by this
Plan upon such events, and the aggregate amounts payable under this Plan shall
be reduced to the extent of any excess (but not below zero).

 

  7. EXCLUSIVE REMEDY

The payments and benefits provided by this Plan, shall constitute the
Participant’s sole and exclusive remedy for any alleged injury or other damages
arising out of the cessation of the employment relationship between the
Participant and the Company in the event of the Participant’s Involuntary
Termination. The Participant shall be entitled to no other compensation,
benefits, or other payments from the Company as a result of the Participant’s
Involuntary Termination with respect to which the payments and benefits
described in this Plan have been provided to the Participant, except as
expressly set forth in this Plan or, subject to the provisions of Section 6.2,
in a duly executed employment agreement between Company and the Participant.

 

  8. PROPRIETARY AND CONFIDENTIAL INFORMATION

The Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company or any other member of the Company Group.

 

  9. NONSOLICITATION

If the Company performs its obligations to deliver the payments and benefits
required by this Plan, then for a period equal to the Base Salary Benefit Period
applicable to a Participant following the Participant’s Involuntary Termination,
the Participant shall not, directly or indirectly, recruit, solicit or invite
the solicitation of any employees of the Company or any other member of the
Company Group to terminate their employment relationship with the Company Group.

 

9



--------------------------------------------------------------------------------

  10. NO CONTRACT OF EMPLOYMENT

Neither the establishment of the Plan, nor any amendment thereto, nor the
payment or provision of any benefits thereunder shall be construed as giving any
person the right to be retained by the Company, a Successor or any other member
of the Company Group. Except as otherwise established in a written employment
agreement between the Company and a Participant, the employment relationship
between the Participant and the Company is an “at-will” relationship.
Accordingly, either the Participant or the Company may terminate the
relationship at any time, with or without cause, and with or without notice
except as otherwise provided by Section 14. In addition, nothing in this Plan
shall in any manner obligate any Successor or other member of the Company Group
to offer employment to any Participant or to continue the employment of any
Participant which it does hire for any specific duration of time.

 

  11. CLAIMS FOR BENEFITS

11.1 ERISA Plan. This Plan is intended to be (a) an employee welfare benefit
plan as defined in Section 3(1) of ERISA and (b) a “top-hat” plan maintained for
the benefit of a select group of management or highly compensated employees of
the Company Group.

11.2 Application for Benefits. All applications for payments and/or benefits
under the Plan (“Benefits”) shall be submitted to the Company’s Chief Financial
Officer (the “Claims Administrator”), with a copy to the Company’s Chief
Executive Officer. Applications for Benefits must be in writing on forms
acceptable to the Claims Administrator and must be signed by the Participant or
beneficiary. The Claims Administrator reserves the right to require the
Participant or beneficiary to furnish such other proof of the Participant’s
expenses, including without limitation, receipts, canceled checks, bills, and
invoices as may be required by the Claims Administrator.

11.3 Appeal of Denial of Claim.

(a) If a claimant’s claim for Benefits is denied, the Claims Administrator shall
provide notice to the claimant in writing of the denial within ninety (90) days
after its submission. The notice shall be written in a manner calculated to be
understood by the claimant and shall include:

(1) The specific reason or reasons for the denial;

(2) References to the specific Plan provisions on which the denial is based;

(3) A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and

 

10



--------------------------------------------------------------------------------

(4) An explanation of the Plan’s claims review procedures and time limits
applicable to such procedures, including a statement of claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination.

(b) If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant before the end of the initial ninety (90) day
period. In no event shall such extension exceed ninety (90) days.

(c) If a claim for Benefits is denied, the claimant, at the claimant’s sole
expense, may appeal the denial to the Committee as constituted immediately prior
to the applicable Involuntary Termination (the “Appeals Administrator”),
regardless of whether all or any of the members of the Appeals Administrator
continue to be affiliated with the Company following the Involuntary
Termination, within sixty (60) days of the receipt of written notice of the
denial. In pursuing such appeal the claimant or his or her duly authorized
representative:

(1) may request in writing that the Appeals Administrator review the denial;

(2) may review pertinent documents; and

(3) may submit issues and comments in writing.

(d) The decision on review shall be made within sixty (60) days of receipt of
the request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of the
request for review. If such an extension of time is required, written notice of
the extension shall be furnished to the claimant before the end of the original
sixty (60) day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and, if the
decision on review is a denial of the claim for Benefits, shall include:

(1) The specific reason or reasons for the denial;

(2) References to the specific Plan provisions on which the denial is based;

(3) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his or her claim for benefits; and

(4) A statement of claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination.

11.4 Exhaustion of Administrative Remedies. The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under the
Plan. As to such claims and disputes:

 

11



--------------------------------------------------------------------------------

(a) No claimant shall be permitted to commence any legal action to recover
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;
and

(b) In any such legal action, all explicit and implicit determinations by the
Claims Administrator (including, but not limited to, determinations as to
whether the claim, or a request for a review of a denied claim, was timely
filed) shall be afforded the maximum deference permitted by law.

 

  12. DISPUTE RESOLUTION

In the event of any dispute or claim relating to or arising out of this Plan
that is not resolved in accordance with procedure described in Section 11, the
Company and the Participant, each by executing a Participation Agreement, agree
that all such disputes or claims shall be resolved by means of binding
arbitration in Santa Clara County, California before a sole arbitrator, in
accordance with the laws of the State of California for agreements made in that
State or as otherwise required by ERISA. Any arbitration shall be administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment
on the award may be entered in any court having jurisdiction. The prevailing
party shall be entitled to recover from the losing party its attorneys’ fees and
costs incurred in any action brought to enforce any right arising out of this
Plan.

 

  13. SUCCESSORS AND ASSIGNS

13.1 Successors of the Company. The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place.

13.2 Acknowledgment by Company. If the Company fails to reasonably confirm that
it has performed the obligation described in Section 13.1 within twenty
(20) days after written request for such confirmation from a Participant, such
failure shall be a material breach of this Plan and shall entitle the
Participant to resign for Good Reason and to receive the benefits provided under
this Plan in the event of Involuntary Termination.

13.3 Heirs and Representatives of Participant. This Plan shall inure to the
benefit of and be enforceable by the Participants’ personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises, legatees or other beneficiaries. If a Participant should die while any
amount would still be payable to the Participant hereunder (other than amounts
which, by their terms, terminate upon the death of the Participant) if the
Participant had continued to live, then all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.

 

12



--------------------------------------------------------------------------------

  14. NOTICES

14.1 General. For purposes of this Plan, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States certified mail,
return receipt requested, or by overnight courier, postage prepaid, as follows:

(a) if to the Company:

Viavi Solutions Inc.

430 North McCarthy Boulevard

Milpitas, California 95035

Attention: Chief Financial Officer

(b) if to the Participant, at the home address which the Participant most
recently communicated to the Company in writing.

Either party may provide the other with notices of change of address, which
shall be effective upon receipt.

14.2 Notice of Termination. Any termination by the Company of the Participant’s
employment or any resignation from employment by the Participant shall be
communicated by a notice of termination or resignation to the other party hereto
given in accordance with Section 14.1. Such notice shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date.

 

  15. TERMINATION AND AMENDMENT OF PLAN

Unless extended by the Board or the Committee, the Plan shall terminate and all
Participation Agreements shall expire on the first to occur of a Change of
Control or the third anniversary of the Effective Date, provided that the
obligation of the Company or a Successor to pay or provide all benefits to which
a Participant has become entitled by reason of such Participant’s Involuntary
Termination occurring on or before the Plan’s termination date shall survive the
Plan’s termination. Except as provided by the preceding sentence, the Plan
and/or any Participation Agreement executed by a Participant may not be
terminated with respect to such Participant without the written consent of the
Participant and the approval of the Board or the Committee. The Plan and/or any
Participation Agreement executed by a Participant may be modified, amended or
superseded with respect to such Participant only by a supplemental written
agreement between the Participant and the Company approved by the Board or the
Committee. Notwithstanding any other provision of the Plan to the contrary, the
Committee may, in its sole and absolute discretion and without the consent of
any Participant, amend the Plan or any Participation Agreement, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming the Plan or such Participation Agreement to any present or future
law relating to plans of this or similar nature (including, but not limited to,
Section 409A of the Code), and to the administrative regulations and rulings
promulgated thereunder.

 

13



--------------------------------------------------------------------------------

  16. MISCELLANEOUS PROVISIONS

16.1 Administration. The Plan shall be administered by the Committee. The
Committee shall have the exclusive discretion and authority to establish rules,
forms and procedures for the administration of the Plan, to construe and
interpret the Plan, and to decide all questions of fact, interpretation,
definition, computation or administration arising in connection with the Plan,
including, but not limited to, eligibility to participate in the Plan and the
amount of benefits paid under the Plan. The rules, interpretations and other
actions of the Committee shall be binding and conclusive on all persons. All
expenses incurred in connection with the administration of the Plan, including
the claims procedures described in Section 11, shall be paid by the Company.

16.2 Unfunded Obligation. Any amounts payable to Participants pursuant to the
Plan are unfunded obligations. The Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of the Company.

16.3 No Duty to Mitigate; Obligations of Company. A Participant shall not be
required to mitigate the amount of any payment or benefit contemplated by this
Plan by seeking employment with a new employer or otherwise, nor shall any such
payment or benefit be reduced by any compensation or benefits that the
Participant may receive from employment by another employer. Except as otherwise
provided by this Plan, the obligations of the Company to make payments to the
Participant and to make the arrangements provided for herein are absolute and
unconditional and may not be reduced by any circumstances, including without
limitation any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Participant or any third party at any time.

16.4 Clawback. Without the consent of any Participant, the obligations of the
Company to make a payment pursuant to this Plan shall be subject to (a) the
terms and conditions of a policy on the recoupment of incentive compensation as
shall be adopted by the Company to implement the requirements of Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank
Act”) or other mandate under law applicable to such payment, or (b) a
determination by the Committee that an action with regard to such payment is
appropriate after obtaining in connection with an Involuntary Termination a
stockholder advisory vote required by Section 951 of the Dodd-Frank Act, or any
successor provision, on golden parachute compensation arrangements, provided
that such payment is a subject of that advisory vote.

16.5 No Representations. By executing a Participation Agreement, the Participant
acknowledges that in becoming a Participant in the Plan, the Participant is not
relying and has not relied on any promise, representation or statement made by
or on behalf of the Company which is not set forth in this Plan.

 

14



--------------------------------------------------------------------------------

16.6 Waiver. No waiver by the Participant or the Company of any breach of, or of
any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

16.7 Choice of Law. The validity, interpretation, construction and performance
of this Plan shall be governed by the substantive laws of the State of
California, without regard to its conflict of law provisions.

16.8 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

16.9 Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of any Participant
under the Plan shall be liable for, or subject to, any obligation or liability
of such Participant.

16.10 Tax Withholding. All payments made pursuant to this Plan will be subject
to withholding of applicable income and employment taxes.

16.11 Consultation with Legal and Financial Advisors. By executing a
Participation Agreement, the Participant acknowledges that this Plan confers
significant legal rights, and may also involve the waiver of rights under other
agreements; that the Company has encouraged the Participant to consult with the
Participant’s personal legal and financial advisors; and that the Participant
has had adequate time to consult with the Participant’s advisors before
executing the Participation Agreement.

16.12 Further Assurances. From time to time, at the Company’s request and
without further consideration, the Participant shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of the Plan, the Participant’s
Participation Agreement and the Release, and to provide adequate assurance of
the Participant’s due performance thereunder.

 

  17. AGREEMENT

By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan. This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Plan as duly adopted by the Committee on October 14,
2015.

 

/s/ Kevin Siebert

Kevin Siebert, Secretary

 

16



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

AGREEMENT TO PARTICIPATE IN THE

VIAVI SOLUTIONS INC.

EXECUTIVE SEVERANCE AND RETENTION PLAN



--------------------------------------------------------------------------------

AGREEMENT TO PARTICIPATE IN THE

VIAVI SOLUTIONS INC.

EXECUTIVE SEVERANCE AND RETENTION PLAN

In consideration of the benefits provided by the Viavi Solutions Inc. Executive
Severance and Retention Plan (the “Plan”), the undersigned employee of Viavi
Solutions Inc. (the “Company”) and the Company agree that, as of the date
written below, the undersigned shall become a Participant in the Plan and shall
be fully bound by and subject to all of its provisions. All references to a
“Participant” in the Plan shall be deemed to refer to the undersigned.

For the purposes of the Participant’s participation in the Plan, certain
capitalized terms shall have the following meanings:

 

  1. “Base Salary Benefit Period” means:

 

  a. If Involuntary Termination occurs before [2ND ANNIVERSARY OF
EMPLOYMENT/PROMOTION], a period of [●] months;

 

  b. If Involuntary Termination occurs on or after [2ND ANNIVERSARY OF
EMPLOYMENT/PROMOTION], a period of [●] months;

 

  c. provided further that, notwithstanding the foregoing, if Involuntary
Termination occurs during the Retention Period, a period of [●] months.

 

  2. “Retention Period” means [●] [a period commencing on the Effective Date and
ending on the last to occur of (i) the first anniversary of the hiring of a new
Chief Executive Officer of the Company after the Effective Date and
(ii) December 31, 2016.]

 

  3. “Time-Based RSU Acceleration Period” means a period of [●] months.

 

  4. “Performance-Based RSU Continued Vesting Period” means a period ending [●]
months following the Participant’s employment termination date.

The undersigned employee acknowledges that the Plan confers significant legal
rights and may also constitute a waiver of rights under other agreements with
the Company; that the Company has encouraged the undersigned to consult with the
undersigned’s personal legal and financial advisors; and that the undersigned
has had adequate time to consult with the undersigned’s advisors before
executing this agreement.

The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan. The undersigned employee further acknowledges that (1) by accepting
the arbitration provision set forth in Section 12 of the Plan, the undersigned
is waiving any right to a jury trial in the event of any dispute covered by such
provision and (2) except as otherwise established in a written employment
agreement between the Company and the undersigned, the employment relationship
between the undersigned and the Company is an “at-will” relationship.



--------------------------------------------------------------------------------

Executed on                                         .

 

PARTICIPANT     VIAVI SOLUTIONS INC.

 

    By:  

 

Signature      

 

    Title:  

 

Name Printed      

 

      Address      

 

     



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

GENERAL RELEASE OF CLAIMS

[Age 40 and over]



--------------------------------------------------------------------------------

GENERAL RELEASE OF CLAIMS

[Age 40 and over]

This Agreement is by and between [Employee Name] (“Employee”) and [Viavi
Solutions Inc. or Successor that agrees to assume the Executive Severance and
Retention Plan] (the “Company”). This Agreement will become effective on the
eighth (8th) day after it is signed by Employee (the “Effective Date”), provided
that the Company has signed this Agreement and Employee has not revoked this
Agreement (by written notice to [Company Contact Name] at the Company) prior to
that date.

RECITALS

A. Employee was employed by the Company as of                     ,
            .

B. Employee and the Company entered into an Agreement to Participate in the
Viavi Solutions Inc. Executive Severance and Retention Plan (such agreement and
plan being referred to herein as the “Plan”) effective as of
                    ,             wherein Employee is entitled to receive
certain benefits in the event of an Involuntary Termination (as defined by the
Plan), provided Employee signs and does not revoke a Release (as defined by the
Plan).

C. Employee’s employment has been terminated as a result of an Involuntary
Termination (as defined by the Plan). Employee’s last day of work and
termination are effective as of                     ,             . Employee
desires to receive the payments and benefits provided by the Plan by executing
this Release.

NOW, THEREFORE, the parties agree as follows:

1. Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Plan in accordance with the
terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.

2. Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Effective Date, including, but not limited to, any
claims of breach of written contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress, or national origin, race, age,
sex, sexual orientation, disability or other discrimination or harassment under
the Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967,
the Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law. Notwithstanding the foregoing, this release shall not
apply to any right of the Employee to receive the applicable payments and
benefits set forth in the Plan in accordance with the terms of the Plan.



--------------------------------------------------------------------------------

3. Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.

4. Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, and (iii) any stock option, stock grant or
other equity award agreements between the Company and Employee.

5. This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.

6. The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to the provisions
of Section 11 and Section 12 of the Plan.

7. The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of a court trial
conducted by the superior or district court in Santa Clara County, California.
The parties hereby irrevocably waive their respective rights to have any such
disputes tried to a jury, and the parties hereby agree that such courts will
have personal and subject matter jurisdiction over all such disputes.
Notwithstanding the foregoing, in the event of any such dispute, the parties may
agree to mediate or arbitrate the dispute on such terms and conditions as may be
agreed in writing by the parties. The prevailing party shall be entitled to
recover from the losing party its attorneys’ fees and costs incurred in any
action brought to resolve any such dispute.

8. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by

 

-2-



--------------------------------------------------------------------------------

an authorized officer of the Company and Employee. If any provision of this
Agreement is deemed invalid, illegal or unenforceable, such provision shall be
modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not in any way be affected.

EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO [21] [45] DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND
BENEFITS DESCRIBED IN PARAGRAPH 1.

 

Dated:  

 

   

 

      [Employee Name]       [Company] Dated:  

 

    By:  

 

 

-3-



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

GENERAL RELEASE OF CLAIMS

[Under age 40]



--------------------------------------------------------------------------------

GENERAL RELEASE OF CLAIMS

[Under age 40]

This Agreement is by and between [Employee Name] (“Employee”) and [Viavi
Solutions Inc. or Successor that agrees to assume the Executive Severance and
Retention Plan] (the “Company”). This Agreement is effective on the day it is
signed by Employee (the “Effective Date”).

RECITALS

A. Employee was employed by the Company as of                     ,
            .

B. Employee and the Company entered into an Agreement to Participate in the
Viavi Solutions Inc. Executive Severance and Retention Plan (such agreement and
plan being referred to herein as the “Plan”) effective as of
                    ,             wherein Employee is entitled to receive
certain benefits in the event of an Involuntary Termination (as defined by the
Plan), provided Employee signs a Release (as defined by the Plan).

C. Employee’s employment has been terminated as a result of an Involuntary
Termination (as defined by the Plan). Employee’s last day of work and
termination are effective as of                     ,             (the
“Termination Date”). Employee desires to receive the payments and benefits
provided by the Plan by executing this Release.

NOW, THEREFORE, the parties agree as follows:

1. Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Plan in accordance with the
terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.

2. Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Termination Date, including, but not limited to,
any claims of breach of written contract, wrongful termination, retaliation,
fraud, defamation, infliction of emotional distress, or national origin, race,
age, sex, sexual orientation, disability or other discrimination or harassment
under the Civil Rights Act of 1964, the Age Discrimination In Employment Act of
1967, the Americans with Disabilities Act, the Fair Employment and Housing Act
or any other applicable law. Notwithstanding the foregoing, this release shall
not apply to any right of the Employee to receive the applicable payments and
benefits set forth in the Plan in accordance with the terms of the Plan.

 

-1-



--------------------------------------------------------------------------------

3. Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.

4. Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and his obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, and (iii) any stock option, stock grant or
other equity award agreements between the Company and Employee.

5. This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.

6. The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to Section 11 and
Section 12 of the Plan.

7. The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of a court trial
conducted by the superior or district court in Santa Clara County, California.
The parties hereby irrevocably waive their respective rights to have any such
disputes tried to a jury, and the parties hereby agree that such courts will
have personal and subject matter jurisdiction over all such disputes.
Notwithstanding the foregoing, in the event of any such dispute, the parties may
agree to mediate or arbitrate the dispute on such terms and conditions as may be
agreed in writing by the parties. The prevailing party shall be entitled to
recover from the losing party its attorneys’ fees and costs incurred in any
action brought to resolve any such dispute.

8. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.

 

-2-



--------------------------------------------------------------------------------

EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN
PARAGRAPH 1.

 

Dated:  

 

   

 

      [Employee Name]       [Company] Dated:  

 

    By:  

 

 

-3-